By JUDGE HENRY H. WHITING
The defendant contends that he is entitled to the names of the persons present at the alleged offense in order for him "to recognize the time of the incident alleged." Counsel advises that this was one of a series of sexual batteries upon the same complaining witness over an extended period of time. While evidence of those other batteries will be admissible to show "the conduct or attitude of the accused toward his victim, establish the relationship between the parties, or negate the possibility of accident or mistake,” Moore v. Commonwealth, 222 Va. 72, 76 (1981), the jury will be considering only the one incident and the defendant should be given as much information as possible to identify the time of the incident.
He contends that the special circumstances of this case transcend the limitations of Rule 3A:14. If the Commonwealth cannot furnish the time, place and circumstances of the alleged crime in sufficient detail to enable a reasonable person to identify the occasion, it will also have to give the names and addresses of the witnesses to the alleged crime, this being one of the exceptional cases mentioned in Paragraph III, page 5, of this Court’s opinion in Commonwealth v. Piper, Circuit Court of the City of Winchester, Criminal Docket No. 5193, dated January 15, 1981.